Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 1 of 11 PageID #: 8040
Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 2 of 11 PageID #: 8041
Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 3 of 11 PageID #: 8042




                                                not
Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 4 of 11 PageID #: 8043
Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 5 of 11 PageID #: 8044




       EXHIBIT A
  Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 6 of 11 PageID #: 8045




    1. (Greg /3 Thomas)
    2. (Gregory /3 Thomas)
    3. Stauffer
    4. Saavedra
    5. Cornelius
    6. (Mark /3 Blankenship)
    7. Salmon
    8. James and Lea
    9. “WeDoEpicTV”
    10. “Dunbar Printing”
    11. Burgess
    12. Burdett
    13. Burdette
    14. Paula and Blankenship
    15. MSNBC
    16. Chris Hayes
    17. Joy Reid
    18. “All In With Chris Hayes”
    19. Felon!
    20. Misdemeanor!
    21. Misdemeanant
    22. “Upper Big Branch”
    23. UBB
    24. Explosion! or explod!
    25. (mine! /10 safe!)
    26. (mining /10 safet!)
    27. Massey
    28. “Alpha Natural Resources”
    29. ANR
    30. MSHA
    31. “Mine Safety and Health Administration”



590907.3
  Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 7 of 11 PageID #: 8046




    32. “united states department of labor” or DOL or “dept of labor”
    33. “safety and health report” OR (safety /5 report) OR (health /5 report)
    34. “office of miners’ health”
    35. “independent investigation panel” OR (independent! /10 investigat!) or (independent! /10
           panel) OR (investigat! /10 panel)
    36. “united states department of justice” or DOJ or “dept of justice” or USDOJ
    37. “department of labor”
    38. “department of justice”
    39. (Senate or senator OR president) and (campaign! or race)
    40. disclosure or disclose
    41. poll! AND senate
    42. poll! AND president
    43. consult! AND senate
    44. consult! AND president
    45. primary or primaries
    46. (“west virginia” or WV) AND (senate or senator!)
    47. Morrisey or Jenkins
    48. Probability or chances or odds or likelihood
    49. (primary or election) AND (loss or lost or lose or losing or defeat!)
    50. (Cause! or causing) /10 (loss or lost or lose or losing or defeat!)
    51. Reason /10 (loss or lost or lose or losing or defeat!)
    52. Factor /10 (loss or lost or lose or losing or defeat!)
    53. independent and (election or primary or senate or republican! or GOP)
    54. reputation
    55. character
    56. “negative coverage” or “bad press” or smear!
    57. good /5 standing
    58. (trump /5 blankenship)
    59. trump and (“west virginia” or WV)
    60. trump and (primary or election or endors! or campaign!)
    61. “mainstream media”

                                                  -2-

590907.3
  Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 8 of 11 PageID #: 8047




    62. “establishment media”
    63. Litigat! or lawsuit! or “law suit!”
    64. (sue or sued or suing) and (media or defam! or slander! or libel!)
    65. damages
    66. cost and (defam! or libel! or slander!)
    67. (business or employment) and opportunity
    68. (lawsuit! or “law suit!” or litigat!) and (fund or pay or cost)
    69. Board
    70. Appoint!
    71. “chamber of commerce”
    72. Member! and (club or organization or society)
    73. (ABC or ABCNews or @ABCWorldNews or @ABCPolitics or @ThisWeekABC) and
           (defamation or libel or slander or lawsuit or twitter or tweet or litigation or felon! or
           convict!)
    74. ABC
    75. @ABCWorldNews
    76. @ABCPolitics
    77. @ThisWeekABC
    78. “abcnews.go.com”
    79. Ambien
    80. “Fox News”
    81. Napolitano
    82. Cavuto
    83. Blakeman
    84. Layfield
    85. Hamill
    86. MacDonald
    87. Stirewalt
    88. Outnumbered
    89. “Coast to Coast”
    90. “Evening Edit”

                                                     -3-

590907.3
  Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 9 of 11 PageID #: 8048




    91. “Making Money”
    92. Conspir!
    93. “false light”
    94. NRSC
    95. “National Republican Senatorial Committee”
    96. “McConnell”
    97. “35th PAC”
    98. “35th Inc”
    99. “Cory Gardner”
    100.         “Jon Thune”
    101.         (florida or FL) AND meet!
    102.         McConnell AND meet!
    103.         (NRSC or “National Republican Senatorial Committee”) AND meet!
    104.         Trump AND meet!
    105.         “menu of items”
    106.         (Morrisey OR Jenkins) AND (McConnell OR NRSC OR “National Republican
           Senatorial Committee”)
    107.         “push poll”
    108.         poll and felon
    109.         “Probation and Pretrial Services”
    110.         application /5 bond
    111.         application /5 release
    112.         manslaughter
    113.         “victim impact statement”
    114.         Survivor! and statement
    115.         Survivor! and report
    116.         (survivor! or victim!) and (trial or sentencing)
    117.         (poll! or perception! or belief! or perceiv! or believ!) and (conviction or trial or
           explosion or UBB or “Upper Big Branch”)
    118.         Poll! or sampling or survey!
    119.         (Death! or dead or died) /10 miner!

                                                   -4-

590907.3
 Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 10 of 11 PageID #: 8049




    120.   Campaign!
    121.   Trial or jury or acquit! or verdict or guilty
    122.   Convict! or “ex-con” or criminal or crime!
    123.   Sentenc!
    124.   Prison or jail
    125.   “Obama’s Deadliest Cover-up”
    126.   “Obama’s deadliest coverup”
    127.   “blood on their hands”
    128.   “American political prisoner”
    129.   Newsroom
    130.   Unfiltered
    131.   “CNN Tonight”
    132.   Cupp
    133.   “Don Lemon”
    134.   “Dana Bash”
    135.   Milbank
    136.   Dawsey
    137.   “Jenna Johnson”
    138.   “Amber Phillips”
    139.   CNN
    140.   “Washington Post”
    141.   “Gregthomaswv”
    142.   “Roman.stauffer”
    143.   “Kirstensaavedra”
    144.   “Robcwv”
    145.   “markblankenship.com”
    146.   “Wedoepic.tv”
    147.   “dunbarprinting.com”
    148.   “jburgess5690"
    149.   “nate.burdette99”
    150.   “Paula.donb”

                                             -5-

590907.3
 Case 2:19-cv-00236 Document 722 Filed 01/21/21 Page 11 of 11 PageID #: 8050




    151.         “pmblankenship”
    152.         “pat.donb”
    153.         trump and (twitter or tweet)
    154.         “don jr” or “donald jr”
    155.         convict or “ex-con” or convicted or criminal or crime
    156.         jury or acquit or verdict or guilty or jail
    157.         deaths or “dead miners”
    158.         poll or polls or polling or sampling or survey
    159.         chances or odds or likelihood
    160.         John /3 Verhovek
    161.         Brian /3 Ross
    162.         MaryAlice /3 Parks
    163.         “Mary Alice” /3 Parks
    164.         Emily /3 Goodin
    165.         McGraw
    166.         Meridith
    167.         *@abc.com
    168.         racist or racism or “chinapeople” or “china people” or “china person” or
           “chinaperson” or “Mountain Families”




                                                    -6-

590907.3
